ALLOWABILITY NOTICE

ALLOWED CLAIM
	Claims 1-8 and 10-18 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 7-11 are allowed for the reasons set forth in the previous office action
With respect to Claims 1-6, 10, and 12-18, the closest prior art is Young (cited previously).  Applicant’s arguments on pages 7-9 of the reply filed 3/1/2021 have been found persuasive. Specifically, the male single channel fluid connector of independent claims 1 and 12 allows rotational engagement with a female Luer connector, but prevents engagement with a modified female connector having a hollow female portion of a Luer connector with a second structure exterior of the hollow female portion. Conversely, Young's male Luer connector prevents engagement with a standard female Luer connector, but allows engagement with a female connector that does not have protuberances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781